I concur in the majority opinion with the following thoughts: Like the majority, I am not disturbed by the repeated use of the phrase "I think * * *." Read in context, it does not convey a sense of speculation. However, the other parts of the doctor's testimony which were objected to seem to be more akin to "possibilities" than "probabilities."
Nevertheless, this was not a situation where the testimony of the appellant was positively contradicted by the establishment of opposing physical facts. McDonald v. Ford Motor Co. (1975),42 Ohio St. 2d 8, 71 O.O.2d 4, 326 N.E.2d 252. Once an expert properly states his professional opinion to a properly formed question as to "probability," he or she has established a prima facie case as a matter of law. Erosion of that opinion due to effective cross-examination does not negate that opinion; rather, it only goes to weight and credibility. Thus, it would not usually be a suitable instance for application of a directed verdict. The exception would be when the expert actually recants the opinion on cross. In this instance, the doctor's subsequent testimony simply diluted his previous statements rather than directly contradicting them.
Thus, I concur with the majority's decision to reverse.